DETAILED ACTION
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a chair base pivot caster mount”, “caster mounting receptacle”, and “pivot caster mount” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 30, 33, 35 and 39 (which incorporates 35) recite the limitation "the chair base".  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 17-22, 26, 28, 32, 34, 36-38 are rejected based on their respective dependencies to 1, 30, 33, and 35.
Regarding claims 1, 30, 33, 35 and 39 (which incorporates 35), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2, 17-22, 26, 28, 32, 34, 36-38 are rejected based on their respective dependencies to 1, 30, 33, and 35. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One ordinary skill in the art cannot properly determine the metes and bounds of “a caster mounting receptacle of a chair base” since parent claim 1 requires the chair connector to be connectable to “a chair base pivot caster mount”.  Are these separate structures? The specification and drawings do not provide clarity. If the caster mounting receptacle of a caster base is a type of chair base pivot caster mount then it is 
Claim 22 recite the limitation "the forward direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There are two recitations therein to “a chair”. It is unclear if first and second references to “a chair” are referring to the same chair. Moreover, the recitation of “wherein the chair connector is connected to one of the casters or to a pivot caster mount” is claimed in the alternative. However, in a preceding limitation, the chair connector is required to be “connectable to a chair base pivot caster mount”. Again, it is unclear what structure the chair connector is required to be connected to. Also, it is unclear if the recitation of “the chair base pivot caster mount” is the same or different from “a pivot caster mount”.  The specification and drawings do not provide proper guidance. Claim 32 is rejected based on its dependency 30. 
Claim 32 recites the limitation "the chair".  There is insufficient antecedent basis for this limitation in the claim (due to the two recitations of “a chair” in claim 30). 
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There are two recitations therein to “a chair”. It is unclear if first and second references to “a chair” are referring to the same chair. Moreover, the recitation or a pivot caster mount to a chair connector” is claimed in the alternative. However, in a preceding limitation, the chair connector is required to be “connectable to a chair base pivot caster mount”. Again, it is unclear what structure the chair connector is required to be connected to. Also, it is unclear if the recitation of “the chair base pivot caster mount” is the same or different from “a pivot caster mount”.  Finally, the claim has two recitations therein to “a chair connector”. It is unclear if first and second references to “a chair connector” are referring to the same chair connector. The specification and drawings do not provide proper guidance. Claim 34 is rejected based on its dependency 33. 
Claim 34 recites the limitation "the chair".  There is insufficient antecedent basis for this limitation in the claim (due to the two recitations of “a chair” in claim 33). 
Claim 37 recites the limitation "the caster cradle".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-2, 17-18, 26, 30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (GB 2392718 published 10-3-2004) in view of Shauli (US Pub. No. 2010/0285924).
configured to support at least one computer game controller including a steering wheel module or a joystick module (page 3, lines 5-7; See also MPEP 2114 - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the platform 10 is configured to support game controllers including steering wheel, joystick), and a chair connector 15/15A, configured for preventing horizontal relative movement (in a rearward horizontal direction) between the frame 10 and a chair 17 (page 2, lines 20-25; page 4, lines 23-27, page 5 lines 1-11; Fig.’s 1-2). 
Gardiner et al. teaches wherein the chair connector 15/15A is adapted to partially “hook” the chair 17 (page 5, lines 8-10), but does not expressly teach wherein the connector is connectable to a chair base pivot caster mount, allowing the frame and the chair base (412) to pivot relative each other about a vertical axis. However, Shauli, directed to the analogous art of swivel type chair connectors for computer stands (Fig. 1) teaches the following to be known in the art: a chair connector (three types shown in embodiments shown in Fig.’s 4A-4C) connectable to a chair base pivot caster mount (on chair base 116), allowing a frame (connected to the feet pedestal portion) and the chair base (412) to pivot relative each other about a vertical axis (paragraphs [0076]-[0087- MPEP 2114 - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the “pivotal pins” and mechanical capturing of the caster wheels 118 permit rotation/swiveling of the chair base with respect to frame portion). Hence, at the time of applicant’s invention, one ordinary skill in the art would have found it obvious substitute the chair connector of Gardiner et al. with the chair connector of Shauli. Per KSR, exemplary rationales that may support a conclusion of obviousness include (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, Shauli expressly teaches that the structure of the chair connector permits the use of different sizes and types of swivel chairs with reliable connection and adjustability (paragraph [0086]).  The proposed modification is considered to have a reasonable expectation of success since Gardiner et al. expressly teaches the convenience of users using their own chairs and each reference uses chairs with casters. The combination of references produces a controller stand that prevents horizontal movements between the frame and chair, and allows the frame and a chair base to pivot relative each other about a vertical axis since the caster uses a rotatable pin and the caster is mechanically captured by the connector. 
As per claim 2, the embodiment shown in Fig. 4C of Shauli teaches wherein the chair connector assembly utilizes a vertically upwardly extending pin 184, sized and adapted for being received in a caster mounting receptacle (referred to as “holes 117” – paragraph [0084]) of a caster chair base 116.  Admittedly, the pin 184 is attached to the caster wheel 118 and therefore arguably not part of the chair connector. However, Per MPEP 2144.04, In re  Japikse, 181 F.2d 
As per claim 17, Gardiner et al. as modified by Shauli teaches wherein the computer game controller stand comprises at least two chair connectors, and wherein the chair connectors are moveable relative each other in a horizontal direction, such that a distance between the chair connectors is adjustable (Shauli Fig.’s 4A-4B showing sliding of the plates 190A, B, D; Fig. 4C showing sliding of plate 192 horizontally). The motivation to combine is the same as stated above. Examiner notes applicant’s connectors attached to legs 12, 13 pivot, thus permitting broad claim construction of “horizontal direction” (i.e. not limited to 180 degrees in an opposite directions along a horizontal plane) - Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  

As per claim 26, Gardiner et al. teaches wherein the controller stand comprises a first controller support 10 adapted for receiving a hand-actuated controller (i.e. steering wheel – Fig. 2) and a second controller support 11/12 adapted for receiving a foot-actuated controller (i.e. pedals 13 – Fig.’s 1-2).  
As per claim 30, Gardiner et al. teaches a computer gaming unit, comprising: a computer game controller stand 1 comprising a frame 2, a controller support 10 connected to the frame 2, said controller support 10 being configured to support at least one computer game controller including a steering wheel module, a joystick module (page 3, lines 5-7; See also MPEP 2114 - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the platform 10 is configured to support game controllers including steering wheel, joystick), and a chair connector 15/15A, configured for preventing horizontal relative movement (in the rearward horizontal direction) between the frame 10 and a chair 17, a chair 17 configured to be supported on at least three casters (Fig. 2 showing two casters 19 on one side of the chair; see also “associated castors 19 at the corners of the base” – page 4, lines 25-28), wherein the chair connector is hooked to one of the casters (i.e. via partial 
Gardiner et al. teaches wherein the chair connector 15/15A is adapted to partially “hook” the chair 17 (page 5, lines 8-10), but does not expressly teach wherein the connector is connectable to a chair base pivot caster mount, allowing the frame and the chair base (412) to pivot relative each other about a vertical axis. However, Shauli, directed to the analogous art of swivel type chair connectors for computer stands (Fig. 1) teaches the following to be known in the art: a chair connector (three types shown in embodiments shown in Fig.’s 4A-4C) connectable to a chair base pivot caster mount (on chair base 116), allowing a frame (connected to the feet pedestal portion) and the chair base (412) to pivot relative each other about a vertical axis (paragraphs [0076]-[0087- MPEP 2114 - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the “pivotal pins” and mechanical capturing of the caster wheels 118 permit rotation/swiveling of the chair base with respect to frame portion). Hence, at the time of applicant’s invention, one ordinary skill in the art would have found it obvious substitute the chair connector of Gardiner et al. with the chair connector of Shauli. Per KSR, exemplary rationales that may support a conclusion of obviousness include (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, Shauli expressly teaches that the structure of the chair 
As per claim 32, Gardiner et al. teaches only a chair and does not describe a swivel type chair. However, secondary reference Shauli teaches the use of a swivel type chair (See Title; Abstract; paragraph [0001] and replete references to “swivel chair 112” in the discussion of paragraphs [0075]-[0087]). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to combine references to permit swiveling in the chair, which minimizes a confined environment. Importantly, swivel chairs are common office chairs and users will not need to buy an additional chair to operate the gaming unit. 
As per claim 33, Gardiner et al. teaches a method of making a computer gaming unit, comprising: providing a computer game controller stand 1 comprising a frame 2, a controller support 10 connected to the frame 2, said controller support 10 being configured to support at least one computer game controller including a steering wheel module, a joystick module (page 3, lines 5-7; See also MPEP 2114 - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of see also “associated castors 19 at the corners of the base” – page 4, lines 25-28), and hooking at least one of the casters 19 to a chair connector 15/15A (i.e. via partial “hook” of the chairs 17 casters 19 (page 5, lines 8-10; Fig. 2) or to a pivot caster mount (page 2, lines 20-25; page 4, lines 23-27, page 5 lines 1-11; Fig.’s 1-2). 
Gardiner et al. teaches wherein the chair connector 15/15A is adapted to partially “hook” the chair 17 (page 5, lines 8-10), but does not expressly teach wherein the connector is connectable to a chair base pivot caster mount, allowing the frame and the chair base (412) to pivot relative each other about a vertical axis. However, Shauli, directed to the analogous art of swivel type chair connectors for computer stands (Fig. 1) teaches the following to be known in the art: a chair connector (three types shown in embodiments shown in Fig.’s 4A-4C) connectable to a chair base pivot caster mount (on chair base 116), allowing a frame (connected to the feet pedestal portion) and the chair base (412) to pivot relative each other about a vertical axis (paragraphs [0076]-[0087]- MPEP 2114 - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the “pivotal pins” and KSR, exemplary rationales that may support a conclusion of obviousness include (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, Shauli expressly teaches that the structure of the chair connector permits the use of different sizes and types of swivel chairs with reliable connection and adjustability (paragraph [0086]).  The proposed modification is considered to have a reasonable expectation of success since Gardiner et al. expressly teaches the convenience of users using their own chairs and each reference uses chairs with casters. The combination of references produces a controller stand that prevents horizontal movements between the frame and chair, and allows the frame and a chair base to pivot relative each other about a vertical axis since the caster uses a rotatable pin and the caster is mechanically captured by the connector. 
As per claim 34, secondary reference Shauli teaches removing at least one caster from the chair prior to said connecting step (paragraphs [0076]-[0087]; Fig. 4B; 4C). The motivation to combine is the same as stated above. 



s 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (GB 2392718 published 10-3-2004) in view of Shauli (US Pub. No. 2010/0285924) and further in view of Biran et al. (US Pat. No. 4,390,177).
As per claims 19-21, Gardiner et al. teaches a T-member coming off a central portion of the frame 2, but does not expressly teach wherein the frame comprises a cross member and a pair of longitudinal members extending generally rearwardly from the cross member, wherein the chair connectors are provided at a distal end of the respective longitudinal members, wherein the longitudinal members are pivotable in a horizontal plane relative to the cross member.  However, Biran et al., directed to chair connecting devices, teaches the following to be known in the art: a frame comprising a cross member 6 and a pair of longitudinal members 50, 52 extending generally rearwardly from the cross member, wherein chair connectors 70, 72 are provided at a distal end of the respective longitudinal members 50, 52, wherein the longitudinal members are pivotable in a horizontal plane relative to the cross member (pivotable about 60, 58 – Fig.’s 1-2; column 3, lines 44-65).  Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate the longitudinal members pivotably connected to a frame cross-beam for the expected purpose of enabling convenient pivoting of the chair connectors. This will facilitate connections between chairs with different base radiuses and the frame in a quick and easy manner. 

6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (GB 2392718 published 10-3-2004) in view of Shauli (US Pub. No. 2010/0285924) and further in view of Blaskov et al. (US Des. Pat. No. D656,553). 
In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Here, one ordinary skill in the art would recognize the knob like structures to part of a translational moving assemblies that permits a sleeve to move translationally along the frame. This enables adjustability of the controller support to fit the size the game user. 

7.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (GB 2392718 published 10-3-2004) in view of Shauli (US Pub. No. 2010/0285924) and further in view of McClellion (US Pat. No. 7,156,026). 
As per claim 28, Gardiner et al. does not expressly teach an auxiliary game controller support. However, McClellion, directed to the analogous art of game stands, teaches such feature to be .  

8.	Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (GB 2392718 published 10-3-2004) in view of Biran et al. (US Pat. No. 4,390,177) and further in view of Shauli (US Pub. No. 2010/0285924).
As per claim 35, Gardiner et al. teaches a computer game controller stand, comprising: a frame 2, a controller support 10 connected to the frame 2, said controller support 10 being configured to support at least one computer game controller including a steering wheel module, a joystick module (page 3, lines 5-7; See also MPEP 2114 - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the platform 10 is configured to support game controllers including steering wheel, joystick), and a chair connector 15/15A, configured for preventing horizontal relative movement (in the rearward horizontal direction) between the frame 10 and a chair 17 (page 2, lines 20-25; page 4, lines 23-27, page 5 lines 1-11; Fig.’s 1-2). 
Gardiner et al. teaches a T-member coming off a central portion of the frame 2, and does not expressly teach wherein the frame comprises a cross member and a pair of longitudinal 
Lastly, from the combination of Biran et al. with Gardiner et al. it is admittedly unclear if the “casters 19” allow the frame and the chair base to pivot relative to each other about a vertical axis since. Arguably, “casters 19”, as understood by one ordinary skill in the art, are traditionally and reasonably known to swivel. However, examiner cites to Shauli for it express teaching of casters that utilize rotating pins 184 connected to  a chair base caster mount to permit the chair base to swivel with respect to an anchored frame positioned on the ground (paragraphs [0075]-[0087]; Fig.’s 4A-4D). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to combine references to permit swiveling in the chair, which minimizes a confined environment. 
As per claim 36, Gardiner et al. teaches wherein the chair connector 15/15A is hooked to one of the casters (i.e. via partial “hook” of the chairs 17 casters 19 (page 5, lines 8-10; Fig. 2) and secondary reference Biran et al utilizes socket receptacles 70, 72 that receive the lower ends of a chair such that the device is “firmly anchored between the occupied chair and the horizontal supporting surface” (column 3, lines 56-64). Admittedly, these do not meet the required limitations of the upwardly extending pin. However, tertiary reference Shauli teaches the following to be known in the art: in Fig. 4C of Shauli teaches wherein the chair connector assembly utilizes a vertically upwardly extending pin 184, sized and adapted for being received in a caster mounting receptacle (referred to as “holes 117” – paragraph [0084]) of a caster chair base 116.  Admittedly, the pin 184 is attached to the caster wheel 118 and therefore arguably not part of the chair connector. However, Per MPEP 2144.04, In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable.  Here, the removal of the caster wheel from the swiveling chair is required in both Shauli and applicant’s invention. Like applicant’s invention, the pin is then secured in the caster mounting receptacle of a caster chair base, thereby enabling swiveling of the base with respect to the frame, and preventing horizontal movement. As such, the operations of Shauli are not modified by the difference in claimed arrangements and one ordinary skill in the art would determine them to be obvious at the time of applicant’s invention. Hence, at the time of applicant’s invention, one ordinary skill in the art would have found it KSR, exemplary rationales that may support a conclusion of obviousness include (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, Shauli expressly teaches that the structure of the chair connector permits the use of different sizes and types of swivel chairs with reliable connection and adjustability (paragraph [0086]).  The proposed modification is considered to have a reasonable expectation of success since Gardiner et al. expressly teaches the convenience of users using their own chairs and each reference uses chairs with casters. The combination of references produces a controller stand that prevents horizontal movements between the frame and chair, and allows the frame and a chair base to pivot relative each other about a vertical axis since the caster uses a rotatable pin and the caster is mechanically captured by the connector. 
As per claims 37-38, Gardiner et al. does not expressly teach the claimed structure of the chair connector. However, secondary reference Biran et al. teaches a chair connector in the form of a caster cradle 70, 72, comprising an upwardly open receptacle, defining a cradle space (Fig. 1), wherein the computer game controller stand comprises at least two chair connectors, and wherein the chair connectors are moveable relative each other in a horizontal direction, such that a distance between the chair connectors is adjustable (pivotable about 60, 58 – Fig.’s 1-2; column 3, lines 44-65).  The motivation to combine is the same as stated above. 
As per claim 39, in addition to the teachings of Gardiner et al, Biran et al. and Shauli set forth above in the rejection of claim 35, primary reference Gardiner et al. teaches a chair 17 configured to be supported on at least three casters 19, wherein the chair connector 15/15A is KSR, exemplary rationales that may support a conclusion of obviousness include (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, Shauli expressly teaches that the structure of the chair connector permits the use of different sizes and types of swivel chairs with reliable connection and adjustability (paragraph [0086]).  The proposed modification is considered to have a reasonable expectation of success since 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711